In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-20-00084-CV




         IN THE INTEREST OF J.S., A CHILD




        On Appeal from the County Court at Law
                Panola County, Texas
              Trial Court No. 2019-196




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION

        The Department of Family and Protective Services (Department) brought a petition for

protection of a child, for conservatorship, and for termination of Mother’s parental rights to one-

month-old J.S.1 Following a bench trial, the trial court found that termination of the parent-child

relationship was in the child’s best interest and terminated Mother’s parental rights pursuant to

Section 161.001(b)(1), grounds (D), (E), and (O), and Section 161.001(b)(2) of the Texas Family

Code.    See TEX. FAM. CODE ANN. §§ 161.001(b)(1)D), (E), (O), (b)(2).                        Mother’s appeal

challenges the legal and factual sufficiency of the evidence as to the best-interest finding and to

the grounds of termination. Because we conclude that the grounds of termination and the best-

interest finding are supported by clear and convincing evidence, we affirm the trial court’s

judgment.2

        “The natural right existing between parents and their children is of constitutional

dimensions.” In re E.J.Z., 547 S.W.3d 339, 343 (Tex. App.—Texarkana 2018, no pet.) (quoting

Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985)). “Indeed, parents have a fundamental right to

make decisions concerning ‘the care, custody, and control of their children.’” Id. (quoting Troxel

v. Granville, 530 U.S. 57, 65 (2000)). “Because the termination of parental rights implicates

fundamental interests, a higher standard of proof—clear and convincing evidence—is required at

trial.” Id. (quoting In re A.B., 437 S.W.3d 498, 502 (Tex. 2014)). “‘Clear and convincing


1
 To protect the child’s privacy, we refer to appellant as Mother and to the child by initials. See TEX. R. APP. P.
9.8(b)(2).
2
 Father’s parental rights were terminated in accordance with his voluntary affidavit of relinquishment. Father did
not appeal the order of termination.
                                                        2
evidence’ is that ‘degree of proof that will produce in the mind of the trier of fact a firm belief or

conviction as to the truth of the allegations sought to be established.’” Id. (quoting TEX. FAM.

CODE ANN. § 101.007 (citing In re J.O.A., 283 S.W.3d 336, 344 (Tex. 2009)). Based on this

standard, we are required to “engage in an exacting review of the entire record to determine if the

evidence is . . . sufficient to support the termination of parental rights.” Id. (quoting A.B., 437

S.W.3d at 500).

       Yet, “[d]espite the profound constitutional interests at stake in a proceeding to terminate

parental rights, ‘the rights of natural parents are not absolute; protection of the child is

paramount.’” Id. at 344 (quoting In re A.V., 113 S.W.3d 355, 361 (Tex. 2003) (quoting In re

J.W.T., 872 S.W.2d 189, 195 (Tex. 1994)) (citing In re M.S., 115 S.W.3d 534, 547 (Tex. 2003)).

“A child’s emotional and physical interests must not be sacrificed merely to preserve parental

rights.” Id. (quoting In re C.A.J., 459 S.W.3d 175, 179 (Tex. App.—Texarkana 2015, no pet.)).

       “In our legal sufficiency review, we consider all the evidence in the light most favorable

to the findings to determine whether the fact-finder reasonably could have formed a firm belief

or conviction that the grounds for termination were proven.” In re L.E.S., 471 S.W.3d 915, 920

(Tex. App.—Texarkana 2015, no pet.) (citing In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005)

(per curiam); In re J.L.B., 349 S.W.3d 836, 846 (Tex. App.—Texarkana 2011, no pet.)). “We

assume the trial court, acting as fact-finder, resolved disputed facts in favor of the finding, if a

reasonable fact-finder could do so, and disregarded evidence that the fact-finder could have

reasonably disbelieved or the credibility of which reasonably could be doubted.” Id. (citing

J.P.B., 180 S.W.3d at 573).

                                                  3
       “In our review of factual sufficiency, we give due consideration to evidence the trial

court could have reasonably found to be clear and convincing.” Id. (citing In re H.R.M., 209

S.W.3d 105, 109 (Tex. 2006) (per curiam)). “We consider only that evidence the fact-finder

reasonably could have found to be clear and convincing and determine ‘whether the evidence is

such that a fact[-]finder could reasonably form a firm belief or conviction about the truth of the

. . . allegations.’” Id. (quoting H.R.M., 209 S.W.3d at 109 (quoting In re C.H., 89 S.W.3d 17, 25

(Tex. 2002)) (citing In re J.F.C., 96 S.W.3d 256, 264, 266 (Tex. 2002)). “If, in light of the entire

record, the disputed evidence that a reasonable fact-finder could not have credited in favor of the

finding is so significant that a fact-finder could not reasonably have formed a firm belief or

conviction, then the evidence is factually insufficient.” Id. (quoting J.F.C., 96 S.W.3d at 266).

       “Only one predicate finding under Section 161.001[(b)](1) is necessary to support a

judgment of termination when there is also a finding that termination is in the child’s best

interest.” In re O.R.F., 417 S.W.3d 24, 37 (Tex. App.—Texarkana 2013, pet. denied) (quoting

A.V., 113 S.W.3d at 362) (citing In re K.W., 335 S.W.3d 767, 769 (Tex. App.—Texarkana 2011,

no pet.)). Because the trial court’s findings under grounds D and E “may have implications for

. . . parental rights to other children,” due process demands that we review the trial court’s

findings under each of those grounds. In re N.G., 577 S.W.3d 230, 234 (Tex. 2019).

(1)    Sufficient Evidence Supports Termination Under Grounds D and E

       When the record demonstrates clear and convincing evidence that a parent has

“knowingly placed or knowingly allowed the child to remain in conditions or surroundings

which endanger the physical or emotional well-being of the child,” termination is proper on

                                                 4
ground D. TEX. FAM. CODE ANN. § 161.001(b)(1)(D). “A child is endangered when the

environment creates a potential for danger that the parent is aware of, but disregards.” In re

N.B., No. 06-12-00007-CV, 2012 WL 1605457, at *9 (Tex. App.—Texarkana May 8, 2012, no

pet.) (mem. op.). “‘Environment’ refers to the acceptability of the child’s living conditions and a

parent’s conduct in the home.” In re D.A.B., No. 04-19-00629-CV, 2020 WL 1036433, at *3

(Tex. App.—San Antonio Mar. 4, 2020, no pet.). “[S]ubsection (D) permits termination [of

parental rights] based on a single act or omission [by the parent].” In re L.C., 145 S.W.3d 790,

797 (Tex. App.—Texarkana 2004, no pet.); see In re A.B., 125 S.W.3d 769, 776 (Tex. App.—

Texarkana 2003, pet. denied). “Inappropriate, abusive, or unlawful conduct by a parent . . . can

create an environment that endangers the physical and emotional well-being of a child as

required for termination under subsection (D).” In re C.J.B., No. 05-19-00165-CV, 2019 WL

3940987, at *6 (Tex. App.—Dallas Aug. 21, 2019, no pet.) (mem. op.). “Endanger” means, for

purposes of grounds D and E, “to expose to loss or injury; to jeopardize.” Tex. Dep’t of Human

Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987); see L.E.S., 471 S.W.3d at 923.

       Termination is permitted on ground E when there is clear and convincing evidence that

the parent “engaged in conduct . . . which endangers the physical or emotional well-being of the

child.” TEX. FAM. CODE ANN. § 161.001(b)(1)(E). “It is not necessary that the conduct be

directed at the child or that the child actually suffer injury.” L.E.S., 471 S.W.3d at 923. “Under

subsection (E), it is sufficient that the child’s well-being is jeopardized or exposed to loss or

injury.” Id. (citing Boyd, 727 S.W.2d at 533; N.S.G., 235 S.W.3d at 367). “Further, termination

under subsection (E) must be based on more than a single act or omission. Instead, a ‘voluntary,

                                                5
deliberate, and conscious course of conduct by the parent is required.’” Id. (quoting Perez v.

Tex. Dep’t of Protective & Regulatory Servs., 148 S.W.3d 427, 436 (Tex. App.—El Paso 2004,

no pet.) (citing In re K.M.M., 993 S.W.2d 225, 228 (Tex. App.—Eastland 1999, no pet.))).

“Courts may further consider parental conduct that did not occur in the child’s presence,

including conduct before the child’s birth or after the child was removed from a parent’s care.”

Id. Because they are interrelated, we consolidate our examination of grounds D and E.

            Department investigator Cordia Page received a report in May 2019, when J.S. was one

month old, that Mother and her mother (Grandmother) were both using methamphetamine and

were living with J.S. in a home that lacked electricity. When Page visited Mother at her home,

she confirmed that J.S. was living there with Mother and Grandmother and that, although the

home was clean, it lacked electricity.                      Both Mother and Grandmother denied using

methamphetamine. A few days later, Page took Mother for a drug test. Mother refused a hair-

follicle test but did submit to a urinalysis.3 The results showed that Mother was positive for

methamphetamine.4 Despite these test results, Mother claimed that she did not use

methamphetamine, but only tested positive because her ex-boyfriend used methamphetamine.5

As a result of the positive drug test, Page determined that it was unsafe to leave J.S. in the home

and placed him in the care of the Department.




3
    According to Page, Mother claimed that a hair-follicle test was against her religion.
4
Page also testified that Grandmother tested positive for methamphetamine but did not indicate whether
Grandmother was tested at the same time as Mother was tested.
5
    J.S. was not tested.
                                                              6
         Following her positive drug test in May 2019, on both January 28, 2020, and

September 16, 2020, Mother again tested positive for methamphetamine. Mother did not show

up for the majority of the twenty-four drug tests the Department requested because, as Mother

explained at trial, she “knew [she] was going to fail, and . . . didn’t want to [give] them ammo to

use against [her].” Mother’s methamphetamine use began well before 2019. She originally

started using methamphetamine when she was married to the father of her third child sometime

in 2017 or 2018. Although Mother did not use methamphetamine during her pregnancy with

J.S., she admitted to using methamphetamine with Grandmother before she became pregnant

with J.S. and continued to do so after J.S. was born.             Her then husband also used

methamphetamine.       Mother testified that, after she had J.S., she did not often use

methamphetamine, but began using the drug more frequently after the Department removed J.S.

According to Mother, she last used methamphetamine one month before trial, in September

2020. Mother did not attend any type of drug counseling within the three-month period before

trial.

         Mother also experienced problems with domestic violence and admitted that that had

been “a really big issue” for her. She explained that she was living on her own when she gave

birth to J.S. and that Grandmother was staying with her, off and on. At that time, Mother still

had contact with an abusive boyfriend and eventually moved in with him after the Department

removed J.S. While the case involving J.S. was ongoing, Mother and her boyfriend smoked

methamphetamine together. Mother testified that she called the police more than five times

before pressing charges against her boyfriend for assaulting her. Mother made a final break from

                                                7
her boyfriend approximately two months before trial, after he burned her in the face with a

cigarette.

           Mother’s history of drug use and her struggle with domestic violence is reflected in

previous Department interventions on behalf of Mother’s other three children. Mother’s oldest

child is eleven years’ old, and her other children are ages nine and seven. The oldest two

children were removed by the Department and were placed with Mother’s paternal grandmother

due to violence in the home wrought by Mother’s boyfriend, who was also using drugs.

Mother’s parental rights to her middle child were terminated in 2012 after she tested positive for

drugs during pregnancy.6 That child lives with his paternal grandmother.

           From May 2019 until the time of trial in October 2020, Mother has lived in different

situations—with friends, a boyfriend, Grandmother, and her grandmother—with lengths of stays

varying from a few days to a few weeks at a time. Mother was employed at a restaurant before

the COVID-19 pandemic. Since that time, she has worked at Sam’s and Gen-Pack. At the time

of trial, Mother was unemployed.

           Tommie Rivers, a Department conservatorship worker, testified that Mother’s family

service plan required her to undergo a substance abuse assessment and a mental health

assessment, submit to random drug tests, and attend parenting, counseling, budgeting, and

intimate partner violence classes.7 She was also required to provide a stable home for J.S. and


6
 Although the Department pled for termination on ground M, that ground was not included in the order of
termination. See TEX. FAM. CODE ANN. § 161.001(b)(1)(M) (parent “had his or her parent-child relationship
terminated with respect to another child based on a finding that the parent’s conduct was in violation of Paragraph
(D) or (E)”).
7
    When the case began, Mother was involved in an abusive relationship.
                                                          8
maintain employment. Mother did not fulfill these requirements. Although Mother completed a

substance abuse assessment and three in-person substance abuse counseling sessions, she began

missing her virtual sessions after the pandemic began, and she was discharged. Mother did not

participate in psychological counseling or intimate partner violence counseling.

       It is apparent that Mother struggled with drug addiction before this case began and

continued in that struggle throughout the case. Mother freely spoke of her methamphetamine use

at trial and at the time the Department removed J.S. from her care. Mother tested positive for

methamphetamine in December 2019 and in September 2020, only one month before trial.

Beyond that, she did not show up for her drug tests because she knew that she would test

positive.   After Mother brought J.S. home from the hospital, both she and Grandmother

continued to use methamphetamine. Mother did not complete substance abuse counseling and

showed little to no interest in working services to be reunited with J.S. Mother’s drug use and

involvement with an abusive boyfriend, who also used drugs, resulted in the previous removal of

Mother’s two oldest children. Mother’s drug use during pregnancy with her third child in 2012

resulted in the termination of Mother’s parental rights to that child.

       “‘Drug addiction and its effect on a parent’s life and ability to parent may establish an

endangering course of conduct’ by a parent sufficient to support a petition to terminate parental

rights.” O.R.F., 417 S.W.3d at 38. Mother’s failure to “remain drug-free while under the

Department’s supervision will support a finding of endangering conduct under subsection (E)

even if there is no direct evidence that the parent’s drug use actually injured the child”

“[b]ecause it exposes the child to the possibility that the parent may be impaired or imprisoned.”

                                                  9
Id. (quoting Walker v. Tex. Dep’t of Family & Protective Servs., 312 S.W.3d 608, 617 (Tex.

App.—Houston [1st Dist.] 2009, pet. denied)). “Moreover, illegal drug use by a parent likewise

supports the conclusion that the children’s surroundings endanger their physical or emotional

well-being.” L.E.S., 471 S.W.3d at 925 (citing In re J.T.G., 121 S.W.3d 117, 125 (Tex. App.—

Fort Worth 2003, no pet.)); see In re N.B., No. 06-12-00007-CV, 2012 WL 1605457, at *9 (Tex.

App.—Texarkana May 8, 2012, no pet.) (mem. op.). “Indeed, the effect of drug use on a

parent’s life and ‘ability to parent may establish an endangering course of conduct.’” In re K.D.,

No. 06-17-00068-CV, 2017 WL 5504407, at *5 (Tex. App.—Texarkana Nov. 17, 2017, no pet.)

(quoting In re J.L.B., 349 S.W.3d 836, 848 (Tex. App.—Texarkana 2011, no pet.)).

       Mother was also involved in an abusive relationship at the time of J.S.’s removal and

remained in that relationship until shortly before trial.         Domestic violence—like drug

addiction—had been an ongoing problem in Mother’s life over several years.               Mother’s

entanglement with an abusive boyfriend resulted, at least in part, in the removal of two of her

children. “A fact-finder ‘can consider the history of abuse between the mother and the father for

purposes of subsection[] . . . (E), even if the children are not always present.’” In re Z.M., 456

S.W.3d 677, 686 (Tex. App.—Texarkana 2015, no pet.) (quoting In re A.V.M., No. 13-12-00684-

CV, 2013 WL 1932887, at *5 (Tex. App.—Corpus Christi May 9, 2013, pet. denied) (mem.

op.)). Here, it was undisputed that Mother and her boyfriend had a history of domestic violence.

That said, Mother continued to expose herself to that violence even after J.S. was born. It is also

apparent that Mother had unstable housing during the pendency of the case and was unable to




                                                10
remain employed. Mother stayed with her abusive boyfriend as well as Grandmother, both of

whom used methamphetamine.

          Considering the entire record, we conclude that the evidence is both legally and factually

sufficient to support termination under grounds D and E. As a result, we overrule these points of

error.8

(2)       Sufficient Evidence Supports the Finding that Termination Was in J.S.’s Best Interest

          “There is a strong presumption that keeping a child with a parent is in the child’s best

interest.” In re J.A.S., Jr., No. 13-12-00612-CV, 2013 WL 782692, at *7 (Tex. App.—Corpus

Christi Feb. 28, 2013, pet. denied) (mem. op.) (citing In re R.R., 209 S.W.3d 112, 116 (Tex.

2006) (per curiam)). “Termination ‘can never be justified without the most solid and substantial

reasons.’” In re N.L.D., 412 S.W.3d 810, 822 (Tex. App.—Texarkana 2013, no pet.) (quoting

Wiley v. Spratlan, 543 S.W.2d 349, 352 (Tex. 1976)).

          In determining the best interests of the child, courts consider the following Holley factors:

          (1) the desires of the child, (2) the emotional and physical needs of the child now
          and in the future, (3) the emotional and physical danger to the child now and in
          the future, (4) the parental abilities of the individuals seeking custody, (5) the
          programs available to assist these individuals, (6) the plans for the child by these
          individuals, (7) the stability of the home, (8) the acts or omissions of the parent
          that may indicate the existing parent-child relationship is not a proper one, and
          (9) any excuse for the acts or omissions of the parent.

Id. at 818–19 (citing Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976)); see In re E.N.C.,

384 S.W.3d 796, 807 (Tex. 2012); see also TEX. FAM. CODE ANN. § 263.307(b). “There is no

requirement that the party seeking termination prove all nine factors.” N.L.D., 412 S.W.3d at

8
 Because we have concluded that termination is supported by grounds D and E, we need to determine whether
termination was proper on ground O. See TEX. FAM. CODE ANN. § 161.001(b)(1)(O).
                                                   11
819 (citing In re C.H., 89 S.W.3d 17, 27 (Tex. 2002)). Further, we may consider evidence used

to support the grounds for termination of parental rights in the best-interest analysis. In re C.H.,

89 S.W.3d 17, 28 (Tex. 2002). “A parent’s inability to provide adequate care for her child, lack

of parenting skills, and poor judgment may be considered when looking at the child’s best

interests.” N.L.D., 412 S.W.3d at 819 (citing In re C.A.J., 122 S.W.3d 888, 893 (Tex. App.—

Fort Worth 2003, no pet.)). “Parental drug abuse is also a factor to be considered in determining

a child’s best interests.” Id. (citing In re M.R., 243 S.W.3d 807, 820 (Tex. App.—Fort Worth

2007, no pet.)).

       At the time of trial, J.S. was seventeen months old. He had been in the same placement

since May 2019, when he was one month old and was doing quite well. Mother regularly

exercised her visitation rights with J.S.    Due to the pandemic, though, much of Mother’s

visitation was virtual. Although J.S. was too young to tell anyone whether he wished to live with

Mother, Mother testified that J.S. cried when he was separated from his foster parents and

experienced separation anxiety at visitation. This Holley factor weighs somewhat in favor of

termination.

       We address the second, third, seventh, and eighth Holley factors together. Given his

young age, J.S.’s emotional and physical needs now and in the future are great. Although

Mother was provided parenting classes to help her understand how to meet the child’s needs,

Mother testified that she did not complete those classes because she thought the person in charge

was “kind of a quack.” Throughout the case, Mother showed little interest in completing




                                                12
services to be reunited with J.S., instead choosing to remain with her abusive boyfriend and

engage in illicit drug use.

       At the time of trial, Mother had been living in an apartment on her own for about a month

and a half. She had separated from her abusive boyfriend and claimed to have last used

methamphetamine the previous month. She was seeking employment at the time of trial through

the Workforce Innovation and Opportunity program, but her sole source of income was

unemployment benefits. She testified that, if J.S. were returned to her, she would have family

support. She admitted, however, that, although she participated in counseling, she probably

needed additional counseling.

       Yet, Rivers testified that she did not believe that Mother was able to provide a safe and

stable home environment for J.S. And, although Mother had made progress and had “wonderful

intentions,” Rivers believed that, due to Mother’s methamphetamine use over a period of years,

she would need an intense in-patient program and then be sober for “quite some time” before she

would be in a position to provide a stable home for J.S. Mother also admitted that, before she

could bring J.S. home, she would need to attend in-patient substance abuse rehabilitation,

something she had failed to complete during the pendency of the case. Despite Mother’s good

intentions, her testimony indicates that she understood that relapse was something that could

easily happen without intensive assistance—something that would subject J.S. to emotional and

physical danger.

       Linea Weaver, the Court Appointed Special Advocate supervisor for Harrison, Panola,

and Marion Counties, opined that Mother’s parental rights to J.S. should be terminated because,

                                              13
although the Department offered her services so she could reunite with J.S., Mother did not take

advantage of those services. These Holley factors weigh in favor of termination.

       With respect to the fourth Holley factor, the record reflects that Mother’s parental

abilities were lacking—primarily due to her ongoing drug addiction. Mother testified that,

before the Department’s removal of J.S., both she and Grandmother smoked methamphetamine.

Mother smoked methamphetamine outside of the home while Grandmother was inside the house

with J.S. J.S.’s foster parents, who would like to adopt him, have—according to Weaver—raised

a happy, healthy boy who was “doing great” in his foster home. Mother also testified that the

foster parents have done “an awesome job taking care of” J.S., and, although she wanted to be

reunited with J.S., she believed that he would have a better life with his foster parents.

       Considering the Holley factors, and in light of all of the evidence, we conclude that the

trial court could have reasonably formed a firm belief or conviction that termination of Mother’s

parental rights was in J.S.’s best interests. As a result, we overrule this issue.

       We affirm the trial court’s judgment.




                                               Josh R. Morriss, III
                                               Chief Justice

Date Submitted:        March 15, 2021
Date Decided:          April 7, 2021




                                                  14